JAMES R. KNOTT, Circuit Judge.
This cause, a divorce action, came on to be heard on defendant’s petition for a temporary order requiring plaintiff to make mortgage payments in respect of the parties’ home, located in Palm Beach. The court, having reviewed the record and heard arguments of counsel, finds that the relative financial faculties of the parties have yet to be resolved; that each of them is a person of substantial means; that neither of the parties has actually lived in their Palm Beach house for several months last past, and there is no indication of desire, or intention, or need, on the part of the defendant wife to use the house for that purpose at any future time.
The premises consist of ocean front property valued at approximately $300,000, which this court has authorized the parties to lease or rent for the coming winter season, assuming that their title is not lost through foreclosure action. While the protection of their investment in the property through payment of current mortgage indebtedness may well be in their best interests, an order by this court requiring such payment by the husband, under the circumstances stated, does not appear to be warranted.
It is therefore ordered and decreed that said petition be, and the same is hereby denied.